Citation Nr: 1307607	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-42 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE


Entitlement to service connection for acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Appellant had service with the Army National Guard beginning in December 1968.  The claims file includes verification of a period of active duty for training (ACDUTRA) from April 1969 to August 1969.  The Appellant also had subsequent Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire.  A notice of disagreement was received in November 2009, a statement of the case was issued in October 2010, and a substantive appeal was received in October 2010.

A hearing was held with a Decision Review Officer (DRO) in August 2010.  A transcript of the hearing is of record.

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder. Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction, his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, in a February 2007 report of medical history, the Appellant indicated suffering from nervous trouble (anxiety or panic attacks), frequent trouble sleeping, and depression or excessive worry.  Accordingly, the issue of entitlement to service connection for depression has been redescribed as reflected on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks service connection for depression, or an acquired psychiatric disability.  VA treatment records from 2007 reveal a current diagnosis of depression.  Although not entirely clear, it appears from the Appellant's hearing testimony that he is contending that his psychiatric disability first manifested during the last few years of his service.  Further, in December 2011 the Appellant's representative advanced an argument that the depression is related to the Appellant's service-connected left tendon Achilles tendon rupture.  Under the circumstances, the Board finds that a VA examination with opinion is necessary to assist the Appellant with his appeal. 

The Appellant's representative has also requested verification of the Appellant's service, especially during the time period 2004 thru 2007.  The Board notes that the record includes a memorandum, dated January 30, 2007, to the effect that the Appellant was incapacitated from a line of duty injury on March 25, 2004 and was receiving full active duty pay, to end upon the date of his medical discharge from the medical evaluation board.  Action to clarify the Appellant's service is appropriate.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Appellant VCAA compliant notice of what evidence is needed to substantiate his claim of service connection for acquired psychiatric disability, as secondary to service-connected left tendon Achilles tendon rupture.

2.  The RO should attempt to obtain copies of any (and all) pertinent outstanding VA treatment records of the Appellant related to an acquired psychiatric disability.  All information that is not duplicative of evidence already in the claims folder should be obtained.

3.  The RO should request verification of the dates the Appellant served in United States Army National Guard to include the dates for each period of active duty service, active duty for training, and inactive duty for training.  Specifically, the RO should attempt to clarify the Appellant's duty status during the period from 2004 through 2007.

The RO/AMC should prepare a summary of service to be associated with the claims file.

4.  After completion of the above to the extent possible, the Appellant should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of any current psychiatric disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should report all current psychiatric disabilities diagnosed on examination.  As to each current diagnosed acquired psychiatric disability, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or greater probability) that such current acquired psychiatric disability was manifested during a period of the Appellant's service or is otherwise causally related to such service?  If so, the examiner should identify the period of service involved. 

b)  Is it at least as likely as not (a 50% or greater probability) that the Appellant's current acquired psychiatric disability is proximately due to or caused by his Achilles rupture?

c)  Is it at least as likely as not (a 50% or greater probability) that the Appellant's current acquired psychiatric disability has been aggravated (a permanent increase in severity beyond the natural progress of the disease) by his Achilles rupture?	
The examiner must explain the reasoning for all opinions, with citation to supporting clinical data, as deemed appropriate.

5.   The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



